In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  13-­‐‑3172  
UNITED  STATES  OF  AMERICA,  
                                                                Plaintiff-­‐‑Appellee,  
                                          v.  

JOSEPH  JAY  JOHNSON,  
                                                            Defendant-­‐‑Appellant.  
                           ____________________  

          Appeal  from  the  United  States  District  Court  for  the  
          Southern  District  of  Indiana,  Indianapolis  Division.  
        No.  1:11-­‐‑cr-­‐‑184-­‐‑WTL-­‐‑MJD  —  William  T.  Lawrence,  Judge.  
                           ____________________  

  ARGUED  FEBRUARY  20,  2014  —  DECIDED  FEBRUARY  26,  2014  
                 ____________________  

    Before  EASTERBROOK,  MANION,  and  SYKES,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   When   police   spotted   Joseph  
Johnson,  he  was  toting  a  gun.  He  threw  it  away,  but  the  po-­‐‑
lice   recovered   it.   A   felon-­‐‑in-­‐‑possession   prosecution   ensued.  
Johnson  has  a  long  record,  and  the  prosecutors  charged  that  
at  least  three  of  his  convictions  were  for  “violent  felonies”  as  
the   Armed   Career   Criminal   Act,   18   U.S.C.   §924(e),   defines  
that   term.   After   Johnson   pleaded   guilty   to   the   felon-­‐‑in-­‐‑
possession   charge,   the   district   judge   determined   that   John-­‐‑
2                                                                   No.  13-­‐‑3172  

son’s  convictions  for  robbery,  domestic  battery,  and  resisting  
law  enforcement  all  meet  the  Act’s  definition  of  violent  felo-­‐‑
ny.   The   judge   sentenced   Johnson   to   180   months’   imprison-­‐‑
ment,   the   statutory   minimum.   But   for   Johnson’s   history   of  
violent  felonies,  the  maximum  would  have  been  120  months.  
     Johnson  contends  that  only  a  jury  can  determine  whether  
a  person’s  criminal  history  justifies  an  enhanced  penalty,  but  
the   Supreme   Court   rejected   that   contention   in   Almendarez–
Torres  v.  United  States,  523  U.S.  224  (1998).  The  argument  that  
later   cases   conflict   with   Almendarez–Torres   is   wasted   on   a  
court   of   appeals.   Only   the   Justices   can   overrule   their   own  
decisions.   Although   Alleyne   v.   United   States,   133   S.   Ct.   2151  
(2013),  holds  that  facts  increasing  statutory  minimum  penal-­‐‑
ties   must   be   determined   by   a   jury   (or   the   judge   in   a   bench  
trial),  if  the  defendant  does  not  admit  them,  the  Court  point-­‐‑
edly   observed   that   this   does   not   alter   the   status   of   Al-­‐‑
mendarez–Torres.  133  S.  Ct.  at  2160  n.1.  The  fate  of  that  deci-­‐‑
sion  is  not  in  our  hands,  and  the  district  judge  acted  proper-­‐‑
ly  under  current  law.  
    Johnson  also  contends  that  his  1997  conviction  for  resist-­‐‑
ing  law  enforcement  is  too  old  to  count  under  the  Act.  Pas-­‐‑
sage   of   time   matters   for   some   purposes;   many   old   convic-­‐‑
tions  are  excluded  from  criminal  history  under  the  Sentenc-­‐‑
ing  Guidelines  and  can’t  be  used  for  impeachment  on  cross-­‐‑
examination.   See   Fed.   R.   Evid.   609(b)   (limit   after   10   years);  
U.S.S.G.   §4A1.2(e)(1)   (limit   after   15   years).   But   the   ACCA  
does   not   contain   any   parallel   provision   disregarding   older  
convictions.   We   held   in   United   States   v.   Wright,   48   F.3d   254,  
256   (7th   Cir.   1995),   that   there   is   no   time   limit   on   qualifying  
felonies;  Johnson  does  not  give  us  any  reason  to  think  Wright  
mistaken.  
No.  13-­‐‑3172                                                                              3  

     His  appeal  rests  primarily  on  a  contention  that  domestic  
battery   in   the   presence   of   a   child,   in   violation   of   Ind.   Code  
§35-­‐‑42-­‐‑2-­‐‑1.3,   is   not   a   violent   felony.   The   Supreme   Court’s  
categorical   approach   looks   to   the   statute   and   the   judgment  
of  conviction,  rather  than  what  the  defendant  did  in  fact.  See  
Descamps   v.   United   States,   133   S.   Ct.   2276   (2013);   Taylor   v.  
United  States,  495  U.S.  575  (1990).  Indiana’s  domestic  battery  
statute  provides:  
    (a)   A   person   who   knowingly   or   intentionally   touches   an   indi-­‐‑
    vidual  who:  
         (1)  is  or  was  a  spouse  of  the  other  person;  
         (2)  is  or  was  living  as  if  a  spouse  of  the  other  person  as  pro-­‐‑
         vided  in  subsection  (c);  or  
         (3)  has  a  child  in  common  with  the  other  person;  
    in  a  rude,  insolent,  or  angry  manner  that  results  in  bodily  injury  
    to   the   person   described   in   subdivision   (1),   (2),   or   (3)   commits  
    domestic  battery,  a  Class  A  misdemeanor.  

    (b)  However,  the  offense  under  subsection  (a)  is  a  Class  D  felony  
    if  the  person  who  committed  the  offense:  
         …  
         (2)  committed  the  offense  in  the  physical  presence  of  a  child  
         less   than   sixteen   (16)   years   of   age,   knowing   that   the   child  
         was  present  and  might  be  able  to  see  or  hear  the  offense.  

Johnson   was   convicted   of   the   felony   version   of   this   offense  
because  he  committed  the  acts  in  the  presence  of  a  child  un-­‐‑
der  the  age  of  16.  The  prosecutor  contended,  and  the  district  
judge  found,  that  the  state  crime  is  a  violent  felony  under  18  
U.S.C.  §924(e)(2)(B),  which  reads:  
4                                                                             No.  13-­‐‑3172  

      the   term   “violent   felony”   means   any   crime   punishable   by   im-­‐‑
      prisonment  for  a  term  exceeding  one  year  …  that—  
           (i)   has   as   an   element   the   use,   attempted   use,   or   threatened  
           use  of  physical  force  against  the  person  of  another;  or  
           (ii)   is   burglary,   arson,   or   extortion,   involves   use   of   explo-­‐‑
           sives,   or   otherwise   involves   conduct   that   presents   a   serious  
           potential  risk  of  physical  injury  to  another[.]  

The   district   judge   found   that   domestic   battery   satisfies   the  
residual  clause,  §924(e)(2)(B)(ii).  
      Much   of   Johnson’s   appellate   presentation   supposes   that  
if   a   prior   offense   does   not   satisfy   clause   (i),   which   depends  
on  the  “elements”  of  that  crime,  it  cannot  satisfy  clause  (ii),  
which  depends  on  “a  serious  potential  risk  of  physical  injury  
to   another”.   Statutes   such   as   Ind.   Code   §35-­‐‑42-­‐‑2-­‐‑1.3   do   not  
meet   clause   (i)   because   rude   or   insolent   touching   does   not  
necessarily  entail  “physical  force”.  See,  e.g.,  Johnson  v.  United  
States,  559  U.S.  133  (2010);  Leocal  v.  Ashcroft,  543  U.S.  1  (2004);  
Flores   v.   Ashcroft,   350   F.3d   666   (7th   Cir.   2003).   But   many  
crimes  create  risk  of  physical  injury  even  though  they  do  not  
include  force  as  an  element.  One  example  is  vehicular  flight  
to   avoid   arrest,   which   Sykes   v.   United   States,   131   S.   Ct.   2267  
(2011),   holds   is   within   the   scope   of   clause   (ii).   That   it   does  
not   also   satisfy   clause   (i)   is   neither   here   nor   there.   So   too  
with  Ind.  Code  §35-­‐‑42-­‐‑2-­‐‑1.3.  
    Sykes  holds  that  a  crime  requiring  intentional  misconduct  
satisfies   the   residual   clause   when   it   is   as   dangerous   as   bur-­‐‑
glary.  Relying  on  data,  the  Court  concluded  that  about  3%  of  
burglaries  end  in  injuries  to  persons  other  than  the  criminals,  
while   about   4%   of   auto   chases   do   so.   131   S.   Ct.   at   2273–75.  
The  Court  did  not  hold  that  3%  is  the  minimum  for  “serious  
potential  risk  of  physical  injury”  but  did  conclude  that  3%  is  
No.  13-­‐‑3172                                                                     5  

enough   to   be   a   “serious”   risk.   By   that   standard,   classifying  
Ind.   Code   §35-­‐‑42-­‐‑2-­‐‑1.3   is   simple,   because   100%   of   the   time  
injury   occurs.   Bodily   injury   is   an   element   of   the   offense;   no  
injury,   no   crime.   Even   a   lawyer   knows   that   100%   is   greater  
than  3%.  
      True,  Indiana  does  not  require  a  serious  injury;  any  bodi-­‐‑
ly   injury   will   do.   But   what   clause   (ii)   requires   is   a   “serious  
potential  risk  of  physical  injury”,  not  a  “potential  risk  of  se-­‐‑
rious  physical  injury”.  When  estimating  injury  rates  in  Sykes,  
the  Court  counted  all  injuries,  not  just  serious  ones.  See  also,  
e.g.,  United  States  v.  Howze,  343  F.3d  919  (7th  Cir.  2003)  (esti-­‐‑
mating  injury  rates  caused  by  theft  from  a  person).  And  even  
if   serious   injury   were   essential,   it   would   be   enough   if   more  
than   3%   of   domestic   batteries   produced   it.   Our   opinion   in  
United  States  v.  Skoien,  614  F.3d  638  (7th  Cir.  2010)  (en  banc),  
collects  some  studies  that  show  how  injurious  domestic  bat-­‐‑
tery  can  be.  Williams  v.  State,  798  N.E.2d  457,  461  (Ind.  App.  
2003),   remarks   that   domestic   battery   is   treated   separately  
from   other   kinds   of   battery   precisely   because   of   the   danger  
to  one  spouse  or  domestic  partner  when  the  couples’  life  has  
deteriorated  but  social  or  economic  circumstances,  including  
children,   lead   them   to   live   together   anyway.   “Firearms   and  
domestic  strife  are  a  potentially  deadly  combination  nation-­‐‑
wide.”   United   States   v.   Hayes,   555   U.S.   415,   427   (2009).  
Knives,   bludgeons,   and   fists   also   cause   grievous   injuries   to  
household   partners.   Domestic   battery   is   at   least   as   danger-­‐‑
ous   to   its   victims   as   purse   snatching   (Howze)   or   attempted  
burglary   (James   v.   United   States,   550   U.S.   192   (2007))   and   is  
properly  classified  as  “violent”  under  clause  (ii).  
                                                                        AFFIRMED